Exhibit 10.1


U.S. CELLULAR CORPORATION
RSO (CORPORATE) EXECUTIVE OFFICER ANNUAL BONUS PLAN
EFFECTIVE JANUARY 1, 2004


I. PURPOSE


 * To provide incentive for the corporate officers of USCC to extend their best
   efforts to achieve superior results in relation to key performance targets.
   
   
 * To reward USCC's corporate officers in relation to their success in meeting
   and exceeding these performance targets.
   
   
 * To help USCC attract and retain talented leadership in positions of critical
   importance to the success of the Company.
   
   


II. PARTICIPANTS


The Executive Vice Presidents and Senior Vice-Presidents of U.S. Cellular are
eligible participants in the plan.


II. PERFORMANCE MEASURES


The following performance measures with the assigned weights will be used to
evaluate the achievements of the senior leadership team for purposes of the
annual bonus program. These performance measures were selected as the best
measures of USCC’s growth and success and are consistent with measures used for
other levels of USCC’s management. Bonus payouts will be determined using the
2004 Executive Officer Bonus Plan Payout Matrices (See Attachment I).


Performance Measures Weight   Gross Post-Pay Customer Additions 20%
  Consolidated Cash Flow 20%   Consolidated Revenue 20%   Return on Capital 20%
  Customer Defections 20%


IV. PERFORMANCE MEASURE DEFINITIONS


Gross Post-Pay Customer Additions
Actual gross post-pay customer additions versus budgeted gross post-pay customer
additions on a consolidated company-wide basis.


Consolidated Cash Flow
Actual Cash Flow measured against budgeted Cash Flow on a consolidated
company-wide basis. Cash Flow is defined as 1) the sum of the consolidated
operations’ earnings before interest and taxes, excluding extraordinary items,
plus depreciation and amortization, less 2) all Corporate office operating
expenses excluding amounts included in (1) above, by virtue of their allocation
to operating companies, and also excluding depreciation, amortization,
extraordinary items and TDS charges. Budgeted cash flow will be adjusted for
variances in customer additions at a rate of $280 per gross addition above or
below budget.


Consolidated Revenue
Actual revenue measured against budgeted revenue for all consolidated operations
on a consolidated company-wide basis. Revenue includes all retail, wholesale,
keeper roaming, toll pass-through revenue, and other revenue generated by USCC’s
assets including revenue from the sale of cellular telephones and accessories.


--------------------------------------------------------------------------------

Return On Capital
Actual return on capital compared to budgeted return on capital on a
consolidated company-wide basis. This calculation will be adjusted for the
effects of acquisitions and other significant events jointly agreed to by USCC
and TDS senior management.


Customer Defections
Actual full-year post-pay defections measured against full-year post-pay
defection target on a consolidated company-wide basis.


V. BONUS POOL AND INDIVIDUAL PERFORMANCE MULTIPLIER


The total pool available for bonuses will be calculated by multiplying the sum
of target bonuses for all officers by the combined percent of target attained on
all five-performance measures.


The President and CEO, at his/her discretion, will determine the percentage of
the calculated actual bonus that each participant will receive based on his/her
assessment of the officer’s individual performance for 2004. The individual
performance multiplier may range from 50%-150% for each officer. The President
and CEO may allocate this pool to the participants as he/she deems appropriate,
but the sum of all officers actual dollar awards cannot exceed the total bonus
pool dollars available for 2004. The Chairman of the Board must approve all
Officer bonuses prior to payout. The maximum bonus is 200% of target.


VI. ELIGIBILITY AND ADMINISTRATION


1. Awards will be based on base salary at December 31st, 2004.


2. Officers hired during 2004 will receive an annual bonus prorated on a monthly
basis.


3. Officers must be employed on December 31, 2004 to be eligible for a bonus
payout.


4. Officers on part-time work status will receive a prorated bonus based on
scheduled hours.


5. Officers on an FMLA leave at any point during the year will receive a
full-earned bonus payout.


6. Officers on a non-FMLA leave at any point during the year will receive
prorated bonus payout based on time worked during the year.


7. In the event of retirement or death of an officer during the bonus period, a
prorated bonus will be paid out based on the amount of time the officer was in
the bonus eligible position. If retirement or death occurs after the bonus
period the officer will receive a full bonus payout.


--------------------------------------------------------------------------------


ATTACHMENT I


2004 EXECUTIVE OFFICER ANNUAL BONUS PLAN
PAYOUT MATRICES

Gross Additions; Consolidated Cash Flow; Return on Capital

Actual Performance as a % of Budget % Payout of Target Less than 92% 0% 92% to
93% 40% 94% to 95% 55% 96% to 97% 70% 98% to 99% 85% 100% to 101% (target) 100%
102% to 103% 125% 104% - 105% 150% 106% - 108% 175% Greater than 108% 200%


Consolidated Revenue

Actual Performance as a % of Budget % Payout of Target Less than 95% 0% 95% 40%
96% 52% 97% 64% 98% 76% 99% 88% 100% (target) 100% 101% 120% 102% 140% 103% 160%
104% 180% 105% or greater 200%


Customer Defections

Actual Performance as a % of Budget % Payout of Target Greater than 110% 0%
107.6% - 110% 40% 105.1% -107.5% 55% 102.6% -105% 70% 100.1 % - 102.5% 85% 97.8%
-100% (target) 100% 95.1% -97.7% 125% 92.6% -95% 150% 90.1% -92.5% 175% 90% or
less 200%